Citation Nr: 1226136	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  06-10 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served in the Alabama Air National Guard from January 1981 to January 2001.  Among other periods, the Veteran had verified active duty for training (ACDUTRA) from April 2, 1988, to April 26, 1988, and from June 11, 1988, to June 24, 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA), which, inter alia, denied the benefit sought on appeal.  The Veteran submitted his notice of disagreement with this determination in April 2005, and timely perfected his appeal in March 2006.

The Veteran testified before the undersigned Veterans Law Judge in September 2010, at the Board's central office in Washington, DC.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.

In October 2010, the Board remanded this claim for additional evidentiary development.  Such development having been accomplished, the claim is now returned to the Board for adjudication.  The Board notes that additional evidence was submitted by the Veteran in June 2012, with a corresponding waiver of agency of original jurisdiction consideration.  See 38 C.F.R. § 21.1304 (2011).


FINDINGS OF FACT

1.  The Veteran did not engage in combat; there is no corroboration or verification of the occurrence of the Veteran's claimed in-service stressors; and his claimed stressors are inconsistent with the time, place, and circumstances of his service. 

2.  The Veteran's PTSD has not been medically attributed to any verified in-service stressful incident. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I.  VA's Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Prior to initial adjudication of the Veteran's claim, a letter dated in June 2003 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  Since the Board has concluded that the preponderance of the evidence is against the claim for service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2011) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 
The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  VA also contacted and received responses from the Drug Enforcement Agency (DEA), the United States Special Operations Command (USSOC), the Defense Finance and Accounting Service (DFAS), the Alabama Adjutant General, the Defense Intelligence Agency (DIA), the Air Reserve Personnel Center (ARPC), the Defense Personnel Records Information System (DPRIS), and the Records Management Center (RMC) in attempting to verify the Veteran's alleged stressors.  The Veteran has not indicated that he is in receipt of Social Security Administration disability benefits.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record indicates that the Veteran participated in a VA examination in January 2005, the results of which have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

Additionally, the Board finds there has been substantial compliance with its October 2010 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the Appeals Management Center (AMC) contacted all possible sources in order to verify the Veteran's claimed stressors.  The AMC later issued a supplemental statement of the case in June 2012.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II.  The Merits of the Claim

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2011).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).




To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2011). 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1) (2011); see also, 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011).  Similarly, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. §3.304(f)(3) (2011); see also 75 Fed. Reg. 39,843 (July 13, 2010); 75 Fed. Reg. 41092 (July 15, 2010). 

Otherwise, the law requires verification of a claimed stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

The Veteran contends that he currently suffers from PTSD as a result of his active duty service.  Specifically, he claims that he participated in a classified joint military operations with the DEA and the Central Intelligence Agency in 1988 or 1989, where he was a member of a reconnaissance unit assigned to search out and destroy drug cartels operating in Honduras and Columbia.  The Veteran further contends that this unit experienced combat with drug cartel forces where he was wounded and another member of the unit was killed in action.  As a result of these operations, the Veteran contends that he received two Purple Heart Medals, the Bronze Star Medal, the Silver Star Medal, the Joint Services Achievement Medal, the Joint Services Commendation Medal, and the Distinguished Service Medal.

The Board acknowledges that the Veteran has a current medical diagnosis of PTSD, from at least January 2005.  See VA PTSD Examination Report, January 21, 2005.  This diagnosis has been attributed to the Veteran's account of his military service.  The Board must assess the credibility and weight of all the evidence, including the medical evidence.  "Just because a physician or other health professional accepted appellant's description of his Vietnam experiences as credible and diagnosed appellant as suffering from PTSD does not mean the [Board is] required to grant service connection for PTSD."  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not required to accept a Veteran's uncorroborated account of his active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

The crucial inquiry, therefore, is whether the Veteran has established an in-service stressor and a medical link between the in-service stressor and his currently diagnosed PTSD.  The Board concludes that he has not.  Even assuming a diagnosis of PTSD, the preponderance of the evidence is against a finding that the Veteran engaged in combat with the enemy during active duty service, and the record does not otherwise contain evidence, which confirms his account of in-service stressors.  Furthermore, the Veteran's reported stressors are inconsistent with the places, types, and circumstances of his service.

Review of the Veteran's service personnel records demonstrates that he served in the Alabama Air National Guard from January 1981 to January 2001.  The Veteran's DD Form 214 indicates that he is the recipient of the Air Force Commendation Medal with one bronze oak leaf cluster, the Air Force Achievement Medal, the Armed Forces Reserve Medal with bronze hourglass, the Air Force Reserve Medal with one silver oak leaf cluster, the Air Force Outstanding Unit with two bronze oak leaf clusters, the Small Arms Marksmanship Ribbon - Rifle, the National Defense Service Medal, the Air Force Training Ribbon, and the Air Force Longevity Service Award with three bronze oak leaf clusters.  During this period, documentation establishes that the Veteran was called to ACDUTRA from April 2, 1988 to April 26, 1988, and from June 11, 1988 to June 24, 1988.  Both ACDUTRA forms establishing these time periods noted the Veteran's Top Secret security clearance.  Unfortunately, there is no indication that the Veteran traveled to Honduras or to Columbia during these periods of service.  

The Board, therefore, concludes that the Veteran's service treatment records and personnel records fail to support his claim that he served in combat while on temporary duty in Honduras or Columbia in 1988 or 1989.  Given the lack of the evidence of any combat service, the Board finds that the Veteran's claimed stressors are inconsistent with the place, type, and circumstances of his periods of ACDUTRA.  As such, the Veteran's testimony alone is insufficient to establish the occurrence of the claimed stressors under the recently revised regulations.

Therefore, there must be credible supporting evidence of record that the alleged stressors actually occurred in order to warrant service connection.  The Board notes that the Veteran has provided very specific information regarding his alleged experiences in Honduras and Columbia.  The following additional efforts were made to corroborate the Veteran's claimed stressors.  On May 16, 2011, the DEA was requested to confirm the Veteran's presence in the Central and South American theater of operations during 1988 and 1989 (specifically concerning Honduras and Columbia) and provide confirmation as to whether the Veteran was wounded in any activities within this time period.  In a response dated May 23, 2011, the DEA informed VA that after a search based on the Veteran's name and Social Security number, it was determined that he had never been employed by the DEA.
On October 3, 2011, a Special Operations Incident request was submitted to the USSOC, requesting verification of the Veteran's alleged participation in a Special Operations assignment.  In a November 14, 2011 response, it was noted that the USSOC historian was unable to verify the Veteran's alleged incidents.  On January 6, 2012, DFAS was requested to provide any available records pertaining to whether the Veteran received hazardous duty/combat pay for 1988 and 1989.  On January 23, 2012, DFAS provided the relevant documents for the Veteran's pay, which did not establish that he received combat pay at any time during 1988 or 1989.  

On January 6, 2012, the Alabama Adjutant General was requested to provide any and all military service records pertaining to the Veteran.  On January 27, 2012, the Alabama Adjutant General provided a negative response, stating that it did not have any military service records for the Veteran.  Also on January 6, 2012, the DIA was requested to provide any available records pertaining to whether the Veteran was issued a Top Secret clearance, with additional clearance categorized as Secret Compartmentalization Information clearance in 1988 and 1989.  On February 22, 2012, DIA provided a negative response, stating that a search of the relevant records did not provide any responsive documents.  On February 17, 2012, the ARPC was requested to verify any additional medals, decorations, and awards that the Veteran contends that he received while performing his duties in the Air Reserve/Air National Guard not already documented.  A list of contended medals was provided.  On February 22, 2012, the ARPC responded that the Veteran had only been awarded the awards and decorations that were listed on his DD Form 214.  ARPC noted that the burden of proof is on the Veteran to establish that he was awarded additional awards and decorations.  ARPC did not have any other information available.  Based on ARPC's response, VA determined that ARPC was not in possession of any immunization records, which could assist the Veteran in establishing that he was sent to Honduras or Columbia.

On May 14, 2012, all available records were requested from the DPRIS.  After a thorough review of all available records, no personnel records pertaining to hazardous duty/combat pay were found.  Furthermore, no service treatment records pertaining to immunization were found.  Also on May 14, 2012, the RMC was requested to provide all service treatment records in their possession pertaining to the Veteran.  On May 15, 2012, RMC replied that no further records were located.  From this reply, VA determined that all available service treatment records had been associated with the Veteran's claims file.  Immunization records were not among these available service treatment records.  The Veteran was issued a letter on May 24, 2012, which informed him that attempts to obtain his immunization records were unsuccessful and requested that he submit these records if they were in his possession.  On June 20, 2012, VA received a response from the Veteran, including some of his immunization records.  These records were negative for any evidence of a deployment to Central or South America.

While the Board appreciates the Veteran's sincere belief that he is entitled to compensation for his diagnosed PTSD, there is no credible supporting evidence of record either that the Veteran served in Honduras and Columbia, or that the Veteran was wounded during this time.  If any additional evidence becomes available to substantiate the Veteran's claim, the Board encourages him to reopen his claim of entitlement to service connection for PTSD.

Accordingly, the claim is denied as the preponderance of the evidence is against a finding that the Veteran engaged in combat with the enemy while on active duty, his reported stressors are unrelated to fear of hostile military or terrorist activity or consistent with the places, types, and circumstances of his service, and there is no independent verification of the Veteran's reported in-service stressors.  There is no benefit of the doubt that could be resolved in favor of the Veteran.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361   (Fed Cir. 2001). 




ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


